 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   WILLIE CLARENCE SHERMAN,            )        CASE NO. CV 19-8038-PJW
                                         )
11                    Petitioner,        )
                                         )        MEMORANDUM OPINION AND ORDER
12               v.                      )        DENYING PETITION, DISMISSING
                                         )        ACTION WITH PREJUDICE, AND
13   RALPH DIAZ, SECRETARY, CDCR,        )        DENYING CERTIFICATE OF
                                         )        APPEALABILITY
14                    Respondent.        )
                                         )
15                                       )
16        Before the Court is a Petition for Writ of Habeas Corpus under 28
17   U.S.C. § 2254, in which Petitioner once again challenges his 2002
18   state conviction for second degree robbery and 25-years-to-life
19   sentence.   For the reasons set forth below, the Petition is denied and
20   the action is dismissed with prejudice.
21                                           I.
22                                  PRIOR PROCEEDINGS
23        In March 2002, Petitioner pled no contest in the Los Angeles
24   County Superior Court to second degree robbery and admitted to two
25   prior “strike” convictions under the California “Three Strikes” law.
26   He was sentenced to 25 years to life.          (Lodged Doc. Nos. 2, 3.)     In
27   July 2003, August 2007, and April 2008 through January 2009,
28   Petitioner pursued collateral challenges in state court to his
 1   conviction and sentence, all of which were denied.     (Lodged Doc. Nos.
 2   5-16.)   In September 2009, Petitioner filed a petition for writ of
 3   habeas corpus in this court, which was denied as untimely.     (Sherman
 4   v. Harrington, CV 09-6890-VBF (RC), June 23, 2010 Order.)
 5        In January 2014, Petitioner filed a petition for re-sentencing in
 6   the Superior Court, pursuant to Proposition 36.     In October 2014, the
 7   court denied the petition on the ground that Petitioner’s conviction
 8   for a violent felony rendered him ineligible for re-sentencing under
 9   Proposition 36.   (Lodged Doc. No. 17 at 27-28.1)    Petitioner appealed
10   but his appeal was denied and he did not file a petition for review in
11   the state supreme court.   (Lodged Doc. No. 19 at 2.)
12        In June 2018, Petitioner filed a motion to dismiss his prior
13   convictions in the Superior Court (apparently under Proposition 57)
14   which was denied.   (Lodged Doc. No. 20 at 22.)     In October 2018, he
15   filed a habeas petition in the Superior Court, contending that he was
16   entitled to relief under changes to California Penal Code § 12022.53.
17   The Superior Court denied the petition, finding that Petitioner was
18   not eligible for re-sentencing under the amended statute.     (Lodged
19   Doc. No. 20 at 24.)   The court also rejected as untimely Petitioner’s
20   claim that he received ineffective assistance of counsel.     (Lodged
21   Doc. No. 20 at 26-27.)   His subsequent petitions in the state
22   appellate court and state supreme court were denied.     (Lodged Doc.
23   Nos. 21-24.)
24        In September 2019, Petitioner, proceeding pro se, filed the
25   instant Petition, pursuant to 28 U.S.C. § 2254, contending that his
26   conviction was invalid because he was not a “major participant” in the
27
          1
28           All page numbers given are those provided by the Court’s
     electronic docketing system.

                                        2
 1   robbery, his attorney provided ineffective assistance, and his co-
 2   defendants offered “self-serving statements.”      (Petition at 7-11, 18.)
 3   Petitioner also alleged that his prior “strike” convictions did not
 4   qualify as violent felonies and that he was entitled to be re-
 5   sentenced under recent changes to state law.      (Petition at 7, 11-17.)
 6                                     II.
 7                                  DISCUSSION
 8        Respondent has moved to dismiss the Petition on the ground that
 9   it fails to state a federal claim.       Petitioner has not opposed the
10   motion.   For the following reasons, the motion is granted.2
11        As an initial matter, Respondent construes the Petition to be
12   challenging only “the 2014 denial of re[-]sentencing under California
13   Penal Code section 1170.126 and not . . . [Petitioner’s] original 2002
14   conviction,” (Motion to Dismiss at 8 n.3), and, thus, concedes that it
15   would not be barred as a second or successive petition.      (Id.)   The
16   Court disagrees, in part.
17        Although Petitioner challenges the denial of his re-sentencing
18   petitions, he also attacks the validity of his original conviction.
19   Those claims--that he was not a major player in the robbery, received
20   ineffective assistance of counsel, and was the victim of self-serving
21   statements--are subject to the bar on unauthorized second or
22   successive petitions.   See Clayton v. Biter, 868 F.3d 840, 845 (9th
23   Cir. 2017) (holding challenge to “new and intervening judgment” rather
24   than underlying conviction was not subject to the “second or
25   successive” petition bar imposed by 28 U.S.C. § 2244(b)(2)); Colbert
26
27        2
             Respondent primarily contends that the Petition is untimely.
28   Because the Court finds that the Petition is subject to dismissal on
     other grounds, it need not and does not reach the issue of timeliness.

                                          3
 1   v. Clark, 2019 WL 3416680, at *9 (C.D. Cal. June 25, 2019) (finding
 2   one ground in petition challenged same judgment as petitioner’s prior
 3   federal habeas petition and was, therefore, barred as second or
 4   successive), adopted by 2019 WL 3412160 (C.D. Cal. July 29, 2019);
 5   Perez v. Asuncion, 2017 WL 8160292, at *5 (C.D. Cal. Nov. 17, 2017)
 6   (holding challenge to conviction or sentence, rather than order
 7   denying re-sentencing, implicated second or successive bar imposed by
 8   28 U.S.C. § 2244(b)(2)(b)), adopted by 2018 WL 1175008 (C.D. Cal, Mar.
 9   5, 2018).    For that reason, those claims are dismissed.
10        As for Petitioner’s re-sentencing claims, they are not cognizable
11   in federal habeas corpus because they are purely state-law claims.
12   See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (holding mere errors
13   in the application of state law are not cognizable on habeas corpus);
14   Williams v. Borg, 139 F.3d 737, 740 (9th Cir. 1998) (holding federal
15   courts in state habeas cases address only federal constitutional
16   violations, not abuses of discretion under state law); Hearod v.
17   Davis, 2019 WL 7562682, at *6 (C.D. Cal. Nov. 13, 2019) (noting “every
18   federal court to have addressed the issue has held that claims for re-
19   sentencing under [California Penal Code § 12022.53(h)] are not
20   cognizable”).   Further, even were the Court willing to look past this
21   bar, which it is not, it would be bound by the state court’s
22   determination that the robbery was a “violent felony” under state law.
23   Bradshaw v. Richey, 546 U.S. 74, 76 (2006) (“[A] state court’s
24   interpretation of state law, including one announced on direct appeal
25   of the challenged conviction, binds a federal court sitting in habeas
26   corpus.”).
27        Petitioner attempts to federalize his claims by arguing that his
28   conviction for second degree robbery would not be considered a


                                         4
 1   “violent felony” under the federal Armed Career Criminal Act (and
 2   citing cases that have held as much, e.g., Johnson v. United States,
 3   559 U.S. 133 (2010)).             (Petition at 11-15.)             But this argument is
 4   unavailing because he was not sentenced under that Act--or any other
 5   federal law--as the Superior Court observed in denying his October
 6   2018 habeas petition.             (Lodged Doc. No. 20 at 25-26.)
 7                                                    III.
 8                                                CONCLUSION
 9          For these reasons, the Petition is denied and the action is
10   dismissed with prejudice.               Further, because Petitioner has not made a
11   substantial showing of the denial of a constitutional right, he is not
12   entitled to a certificate of appealability.                        See 28 U.S.C.
13   § 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322, 336 (2003); Slack
14   v. McDaniel, 529 U.S. 473, 484 (2000); see also Fed. R. App. P. 22(b).
15          IT IS SO ORDERED.
16          DATED: March 30, 2020.
17
18
                                                  PATRICK J. WALSH
                                                             WAL
                                                              AL
                                                              ALSH
                                                                 S
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28   S:\PJW\Cases-State Habeas\SHERMAN, W 8038\Memorandum Opinion and Order.wpd




                                                        5
